Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Russo on 1/31/22.
Please amend the claims as below:

1. (Currently Amended) A method of preparing a secondary battery, the method comprising: 
preparing a film layer by compressing a first solvent in a solid state at a temperature of less than 25°C to prepare the film layer by applying a pressure of 50 to 300 Kgf/cm2 the first solvent having a melting temperature of 25 °C or more and a viscosity at 40°C of 1.5 cP or more, and  included at a concentration of 0.3M  to 2.0M with respect to the first solvent, wherein the first solvent comprises ethylene carbonate and 1, 3-propylene carbonate mixed in a weight ratio of 1:1, OR the first solvent consists of ethylene carbonate and wherein the film layer has a thickness of 10 µm to 500 µm; 



preparing an electrode assembly including an electrode, a separator, and the film layer disposed between the separator and the electrode;
 inserting the electrode assembly in a case;
 injecting an electrolyte solution including a second solvent into the case, wherein a weight ratio of the first solvent to the second solvent is in a range of 1:0.2 to 1:2; and sealing the case. 
 

7. (Cancelled) 
8. (Cancelled) 
9. (Cancelled)


10. (Currently Amended) The method of claim 1, wherein the second solvent comprises at least one selected from a group consisting of a low-viscosity solvent, which is a 

11. (Currently Amended) The method of claim 10, wherein, in a case in which the second solvent is the low-viscosity solvent, the second solvent comprises a single material selected from a group consisting of carbonates; esters; and lactones, or a mixture of two or more thereof.  

12. (Currently Amended) The method of claim 11, wherein the second solvent comprises a single material selected from a group consisting of dimethyl carbonate, ethyl methyl carbonate, butylene carbonate, diethyl carbonate, dipropyl carbonate, fluoroethylene carbonate, methyl propionate, ethyl propionate, propyl propionate, butyl propionate, 7-butyrolactone, and mixtures thereof.  

13. (Currently Amended) The method of claim 10, wherein, in a case in which the second solvent is a high-viscosity solvent, the second solvent comprises a single material selected from a group consisting of ethylene carbonate, cis-4,5-dimethyl-1,3-dioxolan-2-one, trans-4,5-dimethyl-1,3-dioxolan-2-one, 1,2- cyclopentylene carbonate, cyclohexene carbonate, pinacolone cyclic carbonate, 1,3-propylene carbonate, 5,5-dimethyl-1,3-dioxan-2-one, sulfolane, ethyl methyl sulfone, diethyl sulfone, ethyl dimethylcarbamate, phenyl dimethylcarbamate, and mixtures thereof.  


16. (Cancelled) 

17. (Currently Amended) A secondary battery prepared by the method of claim 1, the secondary battery comprising: 
a positive electrode; 
a negative electrode; 
a separator; 
an electrolyte solution wherein the electrolyte solution comprises a second solvent and a second lithium salt, wherein the second lithium salt is included in a concentration of 0.7 M -3 M with respect to the second solvent; and
 a film layer disposed in at least one position between the separator and the negative electrode or between the separator and the positive electrode,
wherein the film layer has a thickness of 10 µm to 500 µm, 
wherein the film layer consists of a first solvent having a melting temperature of 25 C or more and a viscosity at 40°C of 1.5 cP or more, andincluded at a concentration of 0.3M to 2.0M with respect to the first solvent, 
wherein the first solvent comprises ethylene carbonate and 1, 3-propylene carbonate mixed in a weight ratio of 1:1, or the first solvent consists of ethylene carbonate and
wherein a weight ratio of the first solvent to the second solvent is in a range of 1:0.2 to 1:2.


19. (Cancelled) 
20. (Cancelled) 




Allowable Subject Matter
Claims 1, 3, 10-15 & 17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Yu (US 2011/0064988), Yamaguchi et al. (US PG Publication 2004/0234866) and Shibuya et al. (US Patent No. 6,509,123) has been presented. 

The prior art of record Yu (US 2011/0064988), Yamaguchi et al. (US PG Publication 2004/0234866) and Shibuya et al. (US Patent No. 6,509,123) do not disclose A method of preparing a secondary battery, the method comprising: 
preparing a film layer by compressing the first solvent in a solid state at a temperature of less than 25°C to prepare the film layer by applying a pressure of 50-300 Kgf/cm2
injecting an electrolyte solution including a second solvent into the case; 
wherein the film layer has a thickness of 10 µm to 500 µm


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KIRAN AKHTAR/Examiner, Art Unit 1723